290 S.W.2d 909 (1956)
Ex parte Thomas T. RICHMOND.
No. 28432.
Court of Criminal Appeals of Texas.
June 6, 1956.
No attorney for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
By writ of habeas corpus, relator, a convict in the state penitentiary, seeks his discharge from further custody.
We come directly to the sole question presented, which is: the sufficiency of an order attempting to cumulate relator's sentence with another case. The order of cumulation reads as follows:
"`this sentence to begin when the judgment and sentence in Cause No. 61790 has ceased to operate.'"
It will be noted that there is an entire absence in that order of any reference to the style of the case or to the court in which it was alleged to have been entered.
Neither the relator nor the penitentiary authorities are thereby notified as to when the judgment and the sentence there attempted to be cumulated ceased to operate. See Ex parte Hamilton, Tex.Cr.App., 290 S.W.2d 673.
Under the record before us, relator, having served all sentences lawfully imposed, is entitled to be discharged from further custody.
Relator is ordered discharged from further custody.